Per Nelson, Ch. J.
The counsel for the defendant cpncedes the case to the plaintiff, unless he can maintain that the clause of survivorship referred to the event of the death of the testator. Such con lusion would conflict with the plain intent of the will. The premises were given to M., for life, and after her decease to the three daughters, the survivor or survivors of them, clearly referring to the event of her dea(h;” and that court gave judgment accordingly. But
The Court of Errors held, (the President of the Senate, the Chancellor, and Senator Verplanck, delivering opinions in favor of reversal.) that the children’s estate in remainder, was a vested interest at the death of the testator, and that therefore, though at the death of the tenant for life, but one of them be surviving, he takes only one third of the estate and the heirs at law, of the two others, (they being surviving at the death of the testator,) take the residue between them ; that the wprds of survivorship relate to the death of the testator and not to the death of the tenant for life, unless from other parts of the will it be manifest that the intent of the testator was otherwise.
Judgment reversed 13 to 3.